Bridges, J.
(concurring)—I think the statute vested in the board of county commissioners the power to determine the exact duration of the bonds- authorized to be issued, and the question to be submitted to the voters was whether they would authorize the board to exercise such power. In other words, the voters are not to determine the date of issuance and the due date of the bonds, but are to determine' whether they will authorize the board to so determine. Section 5101-1, Bern. Code, provides that the board may submit to the voters “the question whether'the said board shall be authorized to issue negotiable coupon road bonds of the county” in certain amounts. Section 5101-2 provides that, if, at an election to be held, the vote is in favor of the issuance of such bonds, then the commissioners must issue them and “negotiate or float the same in such manner as they may deem to the best advantage for the county,” but at not less than par, and that such bonds shall become payable “at such time as shall be stated therein, not more than twenty years after the date of issue, ’ ’ and shall bear interest at not to exceed six per cent per annum.
*119The proposition submitted to the voters was, in substance, shall the board of county commissioners be given the power to issue $3,250,000 of bonds at not to exceed six per cent interest, to be payable at such time within twenty years from the date of issuance, as the board might determine? To this proposition the voters assented. Upon this theory, the notice with reference to the duration of the bonds was, in my judgment, a substantial compliance with the statute. Almost all the cases cited as being in support of the idea that the notice was insufficient were under statutes which require the voters not only to determine the amount of the bonds to be issued, but also the interest they should bear and the time they should become payable. Such statutes did not vest any discretion in the board or other official body. It must act purely in a ministerial capacity, and it must receive its powers exactly from the vote of the people. Such are the cases of Elliott v. Tillamook County, 86 Ore. 427, 168 Pac. 77; Village of Canandaigua v. Hayes, 90 App. Div. 336, 85 N. Y. Supp. 488, and Stern v. Fargo, 18 N. D. 289, 122 N. W. 403, 26 L. E. A. (N. S.) 665. In the last case, the court said:
‘ ‘ The voters were to determine the amount by voting for a resolution definitely fixing the amount or defeat any issue of bonds by voting against it. They were not to be called to delegate the power to the township committee to issue, in their discretion, bonds to the amount of $500 or $5,000. Under this statute no such discretionary power could be vested in the township committee . . . The power was vested here solely in the voters and they could not, as they did, by voting upon this resolution submitted to them, under the statute, for their determination, delegate the power to the township committee of exercising a discretion as to the amount. After the election, upon a proper resolution, the action of the township committee could *120only be ministerial so far as tbe amount to be issued was involved.”
It was upon tbe distinction I have attempted to draw that tbe election was upheld in tbe case of Town of Lumberton v. Nuveen & Co., 144 N. C. 303, 56 S. E. 940. See, also, Oswego v. Davis, 97 Kan. 371, 154 Pac. 1124.
By tbe express provisions of tbe notice calling tbe election, tbe commissioners asked permission to exercise their judgment in determining when tbe bonds should be actually negotiated, and when they should become payable, which period, in all events, was to be within twenty years from date of issuance. This permission was given by more than tbe requisite number of voters; tbe commissioners now bave tbe right to exercise tbe power so given.